IMPORTANT:READ BEFORE SIGNING.THE TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT. LOAN AND SECURITY AGREEMENT This Loan and Security Agreement (this “Agreement”) is effective May 1, 2008, between PENINSULA GAMING, LLC, a limited liability company organized and existing under the laws of Delaware (“PGL”), DIAMOND JO, LLC, a limited liability company organized and existing under the laws of Delaware (“DJL”), and THE OLD EVANGELINE DOWNS, L.L.C., a limited liability company organized and existing under the laws of Louisiana (“OED”, and together with PGL and DJL, collectively referred to as “Borrowers”, and each a “Borrower”), and AMERICAN TRUST & SAVINGS BANK (“Bank”). 1. Recitals.The Borrowers have requested Bank to lend them up to the sum of Eight Million and no/100s ($8,000,000.00) on a draw down and term loan basis.Bank is willing to provide such financing based upon the terms and conditions set forth below.Therefore, in consideration of the promises herein contained, and each intending to be legally bound hereby, the parties agree as provided in this Agreement. 2. Definitions.Terms used in the Uniform Commercial Code presently in effect in the State of Iowa (the “Iowa UCC”) and not otherwise defined in this Agreement shall have the meanings assigned to such terms in the Iowa UCC.In addition, as used in this Agreement, the following capitalized terms shall have the meanings set forth in this Section 2: “Agreement” has the meaning set forth in the introductory paragraph hereof. “Affiliate” means, as to any Person, each other Person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with, such Person. “Bank” has the meaning set forth in the introductory paragraph hereof. “Borrower” and “Borrowers” have the meanings set forth in the introductory paragraph hereof. “Business Day” means a day other than a Saturday, a Sunday, or a day on which commercial banks in Dubuque, Iowa are authorized to close. “Closing” has the meaning set forth in Section 4.1. “Collateral” has the meaning set forth in Section 5. NEWYORK 6524131 v13 (2K) Loan and Security Agreement 1 “DJL” has the meaning set forth in the introductory paragraph hereof. “Draw Down Period” means the period commencing on the date of the Note’s execution, or the date funds are first provided thereunder, whichever is later, until December 31, “Event of Default” means each of the events described in Section 9. “FF&E” means furniture, fixtures and equipment (including, without limitation, slot machines, video poker machines, and all other gaming equipment and related signage, accessories and peripheral equipment) acquired by the Borrowers in the ordinary course of business for use in the construction and business operations of the Borrowers and that are purchased with the proceeds of the Loan. “GAAP” means the generally accepted accounting principles in effect from time to time in the United States of America.Unless this Agreement specifically provides otherwise all accounting terms used and not otherwise defined in this Agreement have the meanings determined by, and all calculations with respect to accounting or financial matters shall be computed in accordance with, GAAP. “Indebtedness” means, as to any Borrower or any Subsidiary, all items of indebtedness, obligation or liability, whether matured or unmatured, liquidated or unliquidated, direct or contingent, joint or several, including (without implied limitation): (i) All indebtedness guaranteed, directly, in any manner, or endorsed (other than for collection or deposit in the ordinary course of business) or discounted with recourse; (ii) All indebtedness in effect guaranteed, directly or indirectly, through agreements, contingent or otherwise (a) to purchase such indebtedness, (b) to purchase, sell, or lease (as lessee or lessor) property, products, materials, or supplies or to purchase or sell services, primarily for the purpose of enabling the debtor to make payment of such indebtedness or to insure the owner of the indebtedness against loss, or (c) to supply funds to, or in any other manner invest in, the debtor; (iii) All indebtedness secured by (or for which the holder of such indebtedness has a right, contingent or otherwise, to be secured by) any mortgage, deed of trust, pledge, lien, security interest, or other charge or encumbrance upon property owned or acquired subject thereto, whether or not the liabilities secured thereby have been assumed; and (iv) All indebtedness incurred as the lessee of goods or services under leases that, in accordance with GAAP, should not be reflected on the lessee’s balance sheet. “Iowa UCC” means the Uniform Commercial Code presently in effect in the State of Iowa. NEWYORK 6524131 v13 (2K) Loan and Security Agreement 2 “Law” means any statute, law, regulation, ordinance, rule, judgment, order, decree, permit, concession, grant, franchise, license, agreement or other governmental restriction or any interpretation or administration of any of the foregoing by any governmental authority. “Loan” has the meaning set forth in Section 3. “Maturity Date” means December 1, 2013. “Note” means the promissory note executed and delivered pursuant to Section 3, and any and all extensions, substitutions, amendments and renewals thereof. “Obligations” means the obligations of the Borrowers: (i) Liens permitted under any of the Senior Debt Documents (other than any such Liens securing any Indebtedness or other obligations evidenced thereby or arising thereunder on any Collateral); (ii) Liens for taxes, assessments, or similar charges, incurred in the ordinary course of business, that are not yet due and payable; (iii) Pledges or deposits made in the ordinary course of business to secure payment of worker’s compensation or to participate in any fund in connection with worker’s compensation, unemployment insurance, old-age pensions, or other social security programs; (iv) Liens of mechanics, materialmen, warehousemen, carriers or other like liens, securing obligations incurred in the ordinary course of business that are not yet due and payable; (v) Good faith pledges or deposits made in the ordinary course of business to secure performance of bids, tenders, contracts (other than for the repayment of borrowed money) or leases, or to secure statutory obligations, or surety, appeal, indemnity, performance, or other similar bonds required in the ordinary course of business; (vi) Liens in favor of Bank under this Agreement; and (vii) The following, if the validity or amount thereof is being contested in good faith by appropriate and lawful proceedings, so long as levy and execution thereon have been stayed and continue to be stayed and they do not, in the aggregate, materially detract from the value of the Collateral, or materially impair the use thereof in the operation of its business: (a) Claims or liens for taxes, assessments, or charges due and payable and subject to interest or penalty, (b) claims, liens, and encumbrances upon, and defects of title to the Collateral, including any attachment of Collateral or other legal process prior to adjudication of a dispute on the merits, (c) claims or liens of mechanics, materialmen, warehousemen carriers or other like liens, (d)adverse judgments on appeal, and (e) any other liens to which Bank has consented in writing. NEWYORK 6524131 v13 (2K) Loan and Security Agreement 3 “Person” means any individual, corporation, limited liability company, partnership, association, joint-stock company, trust, unincorporated organization, joint venture, court or government or political subdivision or agency thereof. “PGL” has the meaning set forth in the introductory paragraph hereof. “Prepayment Fee” has the meaning set forth in Section 3.5 hereof. “Records” means correspondence, memoranda, tapes, discs, papers, books and other documents, or transcribed information of any type, whether expressed in ordinary or machine-readable language. “Senior Debt Documents” means, collectively, (i) the Loan and Security Agreement, dated as of June 16, 2004, among DJL, OED, the Lenders (as defined in such Loan and Security Agreement) and Wells Fargo Foothill, Inc., a California corporation, as the arranger and agent for the Lenders, as such Loan and Security Agreement was subsequently amended as of November 10, 2004; July 12, 2005; December 6, 2006; and December 22, 2006, (ii) the Indenture, dated as of April 16, 2004, among DJL, PGL, Peninsula Gaming Corp., the guarantors named therein and U.S. Bank National Association, as trustee, as such Indenture was subsequently amended as of June 16, 2004 and June 30, 2005, and (iii) any other agreement, document or instrument entered into by any Borrower in connection with such Loan and Security Agreement or such Indenture. “Subsidiary” means any Affiliate that is directly, or indirectly through one or more intermediaries, controlled by any Borrower or not less than fifty per cent (50%) of the voting capital stock of which is owned, directly or through one or more intermediaries, by any Borrower. “Term Period” means the period commencing on January 1, 2009, until the Maturity Date. “Wall Street Journal Prime Rate” means that certain interest rate published from time to time in the
